Citation Nr: 1335139	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to February 1977.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In August 2011, the Board reopened and remanded the Veteran's claim for service connection for an acquired psychiatric disorder.  At that time, in light of the Court of Appeals for Veterans Claims (Court) ruling in Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Board expanded the Veteran's claim to encompass any acquired psychiatric disorder.

Thereafter, in January 2013, the Board submitted a request for a Veterans Health Administration (VHA) medical opinion; the requested opinion was obtained in February 2013, and provided to the Veteran for his review.

The Veteran has submitted a waiver of Regional Office consideration of all evidence he has submitted since the most recent Supplemental Statement of the case, and thus the Board may proceed with adjudication of the appeal. 

The Board has considered the Veteran's Virtual VA and Veterans Benefits Management System electronic records in the adjudication of this matter.


FINDINGS OF FACT

1.  There is not clear an unmistakable evidence that any psychiatric disability pre-existed service.

2.  The evidentiary record does not support a diagnosis of posttraumatic stress disorder.

3.  An acquired psychiatric disorder did not have its onset during active duty service, or for many years thereafter, and is not the result of an event or injury in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Here, the Veteran was sent a letter in July 2008 that fully addressed all VCAA notice elements for service connection claims and was issued prior to the initial RO decision in this matter.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including records from the Social Security Administration.  There are no outstanding medical records that have been identified.

Specifically, the Board notes that VA has obtained a medical nexus opinion, as sought by the August 2011 remand and the January 2013 VHA request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's statements in support of the claim are of record, including testimony provided at a March 2011 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his service connection claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Service connection may also be warranted in the case of a pre-service disability that was aggravated during active duty service.  38 C.F.R. § 3.306.  A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on the entrance examination report.  38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto, and was not aggravated by such service.  Id.  

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

According to the DSM-IV, a PTSD diagnosis requires with regards to a "stressor" that "[t]he person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror."

The evidence required to support the occurrence of an in-service stressor varies depending on whether a Veteran was engaged in combat with the enemy.  In cases such as this, where there is no combat service, the appellant's assertions of in-service stressors, standing alone, cannot as a matter of law provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the claimant must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence & Analysis

As discussed above, a service connection requires evidence of three elements.  These will be discussed separately. 

	1.  Current Diagnosis

The Veteran has current diagnoses of major depressive disorder, depression not otherwise specified (NOS), panic disorder, and anxiety NOS.  He therefore meets the first criteria for service connection, a current diagnosis.  See Holton, 557 F.3d at 1366.

In this regard, the Veteran does not have a valid posttraumatic stress disorder diagnosis.  One medical treatment provider, Dr. T.K., has diagnosed the Veteran with PTSD.  That examiner, in his February 2006 diagnosis, did not address the DSM-IV criteria for PTSD, and failed to indicate what, if any, stressor formed the basis for the diagnosis.  

In further examining the possibility of a current PTSD diagnosis, the Board notes the Veteran's assertion of two particular "stressors" as the basis for his PTSD claim.  First, he claims that he was repeatedly teased for his poor eyesight.  In this regard, the Board observes that an October 1976 profile indicated that the Veteran's corrected visual acuity did not meet the minimum visual acuity standards for military wheeled vehicle operations.  His second asserted stressor is that his mother died while he was on active duty service; that fact is likewise supported by the record.  For purposes of this discussion, the Board concedes that these alleged "stressors" occurred.

While the Veteran asserts those two stressors as the basis for his PTSD claim, the Board finds, relying on a March 2012 VA examination report, that the claimed stressors are insufficient upon which to base such a diagnosis.  Dr. B.L., a psychologist, opined following examination of the Veteran that neither the name calling and teasing the Veteran suffered, nor his mother's death, met the DSM-IV criteria as stressors.  She discussed the fact that "criterion A1 requires that the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death, or serious injury, or serious injury, or a threat to the physical integrity of others."  She opined that the other soldiers' verbal teasing of the Veteran, without threatened physical confrontation, did not meet that first criterion.  Although the Veteran's mother's death could meet that criteria, according to Dr. B.L., she opined that her death did not meet "criterion A2," which required that the person's "response involved intense fear, helplessness, or horror."

The Board finds Dr. B.L.'s analysis of the Veteran's alleged PTSD stressors to be factually accurate and fully supported by a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Based on that aspect of her examination report, the Board finds that the Veteran does not have a valid current PTSD diagnosis.  

	2.  In-service incurrence or injury

The second criterion for service connection requires an in-service incurrence of a disease or injury.  See Holton, 557 F.3d at 1366.  The Board acknowledges the Veteran's assertions with respect to the teasing and the death of his mother that occurred while he was on active duty.  These events may constitute the requisite in-service event or injury upon which a grant of service connection may be based, or, theoretically, events that caused aggravation of a pre-existing disability.  See Holton, 557 F.3d at 1366.

	3.  Nexus

The remaining question, therefore, is whether the evidence supports the requisite nexus, either causational or aggravational, between the in-service events and the current psychiatric disability.  Id.  

The Board first addresses the question of aggravation, as it is raised in VA examination reports.  With regard to psychiatric disabilities, the Veteran is presumed sound at his entry into active duty.  38 C.F.R. § 3.304(b).  His August 1975 entrance psychiatric examination was normal; thus, unless there is clear and unmistakable evidence to the contrary, the presumption of soundness must remain.  In this case, there is no such evidence.  

The only evidence to support a finding that a psychiatric disability preexisted service is from Dr. B.L., discussed above.  She opined that it is "more likely than not . . . that depression and anxiety associated with [poor] eyesight preceded his military service."  In contrast to her discussion of the sufficiency of the Veteran's claimed PTSD stressors, she provided no rationale for the pre-existing disability opinion, other than the assertion that his poor eyesight pre-existed service and made it difficult for him to be accepted into active duty, that his father died when he was a child, and that his mother was sick prior to his entering active duty.  Other than listing potential causes for a pre-service disability, she did not support her opinion in any way.  There does not appear to be any competent clinical evidence to support this opinion.

In contrast to Dr. B.L.'s opinion, the Veteran denied depression, excessive worry, and nervous trouble of any sort on the medical history report that accompanied his entrance examination.  Also, as related in a June 2013 private examination report, the Veteran continues to assert that his psychiatric difficulty began during active duty.  That examiner opined that the disability began during service, and not prior to active duty.  

Further, other current examiners have professed supported opinions in disagreement with that of Dr. B.L.  Dr. J.E.C. opined in a June 2012 opinion that "[t]he problem with [Dr. B.L.'s opinion] is that there is no evidence from the records or the Veteran's self-report to suggest that the onset of his depression and anxiety was prior to his entry into the military.  Therefore, there would not be any conditions to be aggravated by military service."  

The February 2013 VHA opinion from Dr. R.T.R. addressed the full history of the Veteran's disability, and provided a fully-supported opinion that there was not clear and unmistakable evidence that any current psychiatric disorder pre-existed military service.  He opined that other than excessive alcohol intake, which began while the Veteran was a teenager, there is no evidence of any depressive symptoms prior to service, other than typical bereavement symptoms following his father's death when the appellant was 11 years old.  

While there is some evidence in the form of Dr. B.L.'s opinion that a psychiatric disability may have pre-existed service, that evidence is not supported by a rationale.  Her opinion is not probative.  See Nieves-Rodriguez, 22 Vet. App. at 302.  Further, there is significant evidence that the Veteran did not have a pre-existing psychiatric disability.  There is not, therefore, clear and unmistakable evidence that the disability pre-existed service, and thus the presumption of soundness remains.  38 C.F.R. §§ 3.304, 3.306.  

The Board must still determine whether the disability began during service, as the result of his mother's death and the teasing he suffered related to his poor vision, or whether it is otherwise related to service.  38 C.F.R. § 3.303.  

The Veteran testified at his videoconference hearing that his psychiatric condition was related to the teasing he suffered in service and his mother's passing while he was on active duty.  He used alcohol during service to relieve psychiatric symptoms.  He also asserted that he sought treatment in service, but could not remember the location of that treatment, or the doctor who provided it.  Further, the Veteran specifically denied receiving treatment for mental health while in service to his January 2009 VA examiner.  The Board finds that the Veteran's inability to remember any details concerning his alleged treatment, as well as the direct contradiction of his January 2009 statement to his examiner by his testimony to the undersigned during the videoconference hearing regarding whether such treatment occurred, severely detracts from the credibility of his assertion of in-service treatment.  See Caluza, 7 Vet. App. at 511-12.  There is also no reference in the service treatment records of in-service psychiatric treatment.  The Board finds that there is no credible evidence to suggest that the Veteran received in-service psychiatric treatment.  

The Veteran's personnel records reflect that he was counseled for substance abuse during active duty.  He ultimately refused rehabilitation efforts, and was recommended for discharge.  His December 1976 separation examination noted a normal psychiatric profile.  A separate mental status evaluation at separation noted normal behavior, and that he was fully oriented and alert, with level mood, clear thinking processes, normal thought content, and good memory.  The Veteran did, however, indicate that he experienced "depression or excessive worry" on the medical history report accompanying his separation examination.  

Considering the Veteran's report of "depression or excessive worry" on his December 1976 medical history report, the Board finds that he is competent to report his symptoms.  See Kahana, 24 Vet. App. at 433.  He is not competent, however, to provide a psychiatric diagnosis for himself; such a finding would require medical training and expertise.  Jandreau, 492 F.3d at 1376-77.  Further, the Board notes, multiple examiners have related that the Veteran was struggling with alcohol dependence during service and throughout the time period thereafter.  Thus, his description of his symptoms, as it is competent and relevant, should be considered by medical professionals in reaching an opinion on whether the Veteran's psychiatric disability had its onset or is otherwise related to service; the description, however, is insufficient to demonstrate that a psychiatric disability had its onset during service.  

Following service, the Veteran received treatment at VA facilities in the 1970s and 1980s for alcohol dependence, but did not receive any psychiatric diagnoses during that time period.  

The first notation of a psychiatric disorder is from records of Dr. D.G., in May 2003.  That record indicated that the Veteran's past medical history included a diagnosis of depression, thus indicating that the diagnosis preexisted that date of treatment.  The record did not indicate that the Veteran's depression had been present since service

A December 2005 treatment note from Dr. S.E.G. noted a history of anxiety, with a "breakdown" eight years prior.

In February 2006, the Veteran began to receive treatment from Dr. T.K.  He informed the provider of experiencing depression since he was 11 years old, following his father's death.  Dr. T.K. noted chronic anxiety and insomnia that had each been in a persistent pattern for many years, and chronic depression that had been occurring in an intermittent pattern for many years.  Dr. T.K. did not provide an opinion regarding the onset or cause of the Veteran's anxiety, depression, or insomnia.  He included a notation without context that the appellant was exposed to "war related trauma" while serving in Germany; the Board observes that, contrary to Dr. T.K.'s note, there is no evidence that the Veteran was ever exposed to "war related trauma."

A January 2009 VA examination report from Dr. M.A.B. provided an opinion that the Veteran's psychiatric disability did not have its onset during active duty service and is not the result of his military service.  That opinion was unsupported by any rationale, and thus the report not probative concerning the issue of nexus.  See Nieves-Rodriguez, 22 Vet. App. at 302.  

Dr. B.L.'s opinion, as previously discussed, indicates that the Veteran had a pre-existing psychiatric disability that was aggravated by service.  The Board has already addressed the fact that her opinion in that regard is not supported by a rationale, but now further finds that she did not provide an opinion, supported or otherwise, regarding whether the Veteran's current psychiatric disability began during service.  

Dr. J.E.C. provided the opinion that the Veteran's depression and anxiety "were more likely than not a result of experiences that manifested during his military service."  He did not provide any rationale, or cite any facts upon which he relied, in support of that opinion, and thus, as with the January 2009 VA opinion, his nexus opinion is not probative of the matter.  Id. 

There are two opinions that are probative of the etiology of the Veteran's psychiatric condition.  The first is the VHA opinion from Dr. R.T.R., referenced above, which the Board sought in January 2013.  The second is a private medical opinion from Dr. J.L.N., provided by the Veteran in response to the opinion from Dr. R.T.R.

In his February 2013 report, Dr. R.T.R. fully documented the Veteran's in-service history, including his claims of abuse, his in-service promotion, and the behavioral and disciplinary problems for which he received reprimands, counseling, and ultimately discharge from the military.  He addressed the post-service treatment records, including multiple inpatient treatments for alcohol abuse, as well as the Veteran's various post-service psychiatric diagnoses, his physical condition, and his employment history.  He opined with regard to whether the current disability had its onset during service, or immediately thereafter, that there was

. . . no evidence the Veteran developed syndromal depression or anxiety disorder while on active duty or within one year of active duty.  In contrast, there is ample documentation in his service records of excessive alcohol intake and other drug abuse.  There is evidence that post-military service the Veteran developed Depressive Disorder Not Otherwise Specified and Anxiety Disorder Not Otherwise Specified, but these were first diagnosed around 2005, more than 25 years after the Veteran's discharge.  Further, the intervening years were marked by his alcohol abuse sufficient to cause blackouts and seizures and to require a number of VA hospitalizations for detox.  It is likely that the Veteran's later-onset depressive and anxiety disorders were related to his many years of excessive drinking as well as to some of the physical infirmities he was developing as he grew older.  

Dr. R.T.R. also provided a negative opinion as to whether it was at least as likely as not that any of the appellant's current psychiatric disorders were related to events that occurred during active duty.  He opined, 

. . . the Veteran's military service was marked by some success in qualifying as a Light Infantryman and being promoted to [Private First Class], but his excessive drinking (deliberately continued by the Veteran as a successful way out of the Army) and other behavioral problems reversed his successes, leading to sanctions and discharge.  Following military service he continued to drink excessively and had medical complications from his drinking (blackouts, seizures), but he was able to maintain consistent employment until 2005.  It therefore is highly unlikely that the Veteran's Depressive Disorder Not Otherwise Specified and Anxiety Disorder Not Otherwise Specified, first diagnosed around 2005, bear any relation to events occurring during his military service between Sept[ember] 1975 and Feb[ruary] 1977, some 25 years earlier.

In June 2013, the Veteran submitted a private psychiatric report from Dr. J.L.N.  Dr. J.L.N. described the Veteran's pre-service history, including the "sadness and bereavement" he experienced after his father's death, and his difficulty due to impaired vision.  According to the Veteran, he had trouble on the shooting range because of visual acuity problems, and was forbidden to drive Army vehicles.  His impaired vision resulted in frequent teasing and shunning, and his humiliation in being told that he was not a fully-fledged member of the infantry team and that he could not be relied on in a crisis.  At times he would get in fights and often be beaten up following such ridicule.  The Veteran asserted that he became depressed in the Army because of those experiences.  

Dr. J.L.N. documented the Veteran's post-service psychiatric treatment history, as well as his inpatient treatment for alcoholism and his history of opiate addiction, and his physical condition.  Dr. J.L.N. diagnosed the Veteran with major depressive disorder, alcohol dependence, and opiate dependence in full sustained remission.  

In drafting his opinion, Dr. J.L.N. reviewed the February 2013 report by Dr. R.T.R., and noted his disagreement concerning the onset of the Veteran's depression.  Dr. J.L.N. referenced the Veteran's adverse childhood experiences, and explained that those factors are often associated with "the subsequent development of psychiatric illness later in life."  Dr. J.L.N. stated that considering the Veteran's experiences in the Army in which he was "shunned, beaten, humiliated and marginalized due to his significant visual impairments," it was his opinion that "it appears reasonable to conclude that it is as likely as not that [the appellant's] depressive symptoms developed during his active duty and have continued to be present in a waxing and waning pattern since."  

The Board finds the opinion of Dr. R.T.R. to be more probative of the ultimate question, that is, whether the Veteran's current disability is etiologically related to his military service.  See Willis, 1 Vet. App. at 70.  In weighing the opinions by Dr. R.T.R. and Dr. J.L.N., the Board observes that although Dr. J.L.N. noted the fact that the Veteran has a long history of alcohol abuse, requiring a dozen inpatient admissions since service, he failed to address what effect, if any, such a long-standing addiction has had on the Veteran's current psychiatric condition.  In acknowledging that Dr. R.T.R. had addressed that fact in his report, Dr. J.L.N. merely indicated his disagreement, and cited his differing opinion concerning the onset of the disability, rather than explaining why he disagreed.

Further, Dr. J.L.N. fails to address the long delay between the Veteran's separation from service and his first psychiatric diagnosis, other than (and in spite of) the numerous times that the Veteran was treated on an inpatient basis due to alcoholism.  This fact is addressed in the February 2013 VHA opinion, and is consistent with Dr. R.T.R.'s conclusion that the Veteran's psychiatric disability had its onset many years after service.

The Board finds that Dr. J.L.N.'s opinion includes a well-reasoned rationale, and is, to a degree, probative of the matter.  See Nieves-Rodriguez, 22 Vet. App. at 302.  It is evident, however, that he did not consider, or at minimum, did not discuss, all of the relevant factors.  That omission detracts from the ultimate probative value of his report. 

Dr. R.T.R. considered and discussed the Veteran's assertions regarding abuse from other soldiers, but explained that, especially considering the fact that the Veteran was promoted to Private First Class ten months after entering active duty, and the subsequent demotion related to his alcohol abuse, it is the Veteran's longstanding history of alcoholism that is the cause of his current psychiatric condition.  In so doing, Dr. R.T.R. addressed all possible etiologies of the Veteran's disability, and explained why the disability did not begin during, and was not related to, the appellant's military service.  

Dr. R.T.R.'s opinion is fully supported, well-reasoned, and consistent with all of the evidence of record.  Id.  The Board finds his opinion more probative of the nexus issue than the opinion by Dr. J.L.N., and as such, the Board finds that the weight of the probative evidence of record is against the Veteran's claim.  Service connection for an acquired psychiatric disorder, therefore, is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


